Citation Nr: 0924685	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-13 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status-post laminectomy with degenerative disc disease of 
L-4 (low back disability).

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from January 1989 to 
May 1989, and active service from May 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California and Salt Lake City, 
Utah, respectively.  The June 2005 rating decision denied 
both claims.  The May 2006 rating decision awarded the 
Veteran service connection for a low back disability and 
assigned a 20 percent rating, and denied service connection 
for depression.  Jurisdiction of the Veteran's claims file 
was subsequently transferred to the Cheyenne RO.

The issue of entitlement to service connection for 
depression, to include as secondary to a low back disability 
is addressed in the REMAND portion of the decision below.



FINDING OF FACT

The Veteran's low back disability does not manifest 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes lasting for at 
least 4 weeks, but less than 6 weeks during the past 12 
months.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for status-post laminectomy with degenerative disc disease of 
L-4 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2005, April 2005, and January 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Notice compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), however, was 
not provided.

In Dingess, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In regards to the increased rating for a low back disability, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because service connection was granted for 
a low back disability, the purpose of section 5103(a) has 
been fulfilled as to that claim.  

The Board also acknowledges a decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the current rating 
assigned does not reflect the severity of his low back 
disability.  The Veteran is rated under Diagnostic Code 5242 
(degenerative arthritis of the spine), which uses the 
following general rating formula for diseases and injuries of 
the spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
........................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine..................50

Unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar 
spine..............................................
.........40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical 
spine..............................................
....30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis...........................................
...................................................
20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the 
height.............................................
...................................................
..10

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion, 
the Veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Veteran's back disability may also be evaluated under 
Diagnostic Code 5243, which is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on 
incapacitating episodes provides that a 10 percent 
evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but 
less than 2 weeks during the past 12 months.

A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration 
of at least two weeks but less than four weeks 
during the past 12 months.  

A 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration 
of at least four weeks but less than six weeks 
during the past 12 months.  

A 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.

Notes following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes also provide the 
following guidance:

Note (1): For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

The Board notes that typically when rating a spine 
disability, the Board is to separately rate any associated 
neurological disabilities.  See Note 2, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  However, the Board notes that 
in January 2008, the Veteran was separately awarded service 
connection for radiculopathy of each lower extremity 
secondary to his low back disability following receipt of a 
separate service connection claim.  No appeal of that 
decision was made, and as such, it is not in contention in 
the instant appeal.  

Relevant private treatment records reflect that the Veteran 
underwent a laminectomy in service, and incurred an 
additional injury to the back from a work-related injury in 
December 2004.  One February 2001 form from the Veteran's 
physician indicated that he had severe back pain and muscles 
spasm and required one week off from work.  Following a MRI 
in February 2005, the Veteran was found to have degenerative 
disc disease of the lumbar spine and a recurrent disc 
herniation at L5-S1.  A March 2005 private treatment record 
reflected that the Veteran had a small, recurrent left disc 
herniation, post-operative changes, and degenerative 
intervertebral disc disease at L5-S1.  

In September 2005, the Veteran underwent a medical evaluation 
for his workers' compensation claim due to the December 2004 
work-related injury.  He was noted to have a slow, antalgic 
gait on the left and difficulty with both heel and toe 
walking bilaterally.  He did not wear a brace.  He was able 
to squat fully and return to standing position without 
difficulty.  Trendelenberg testing was negative bilaterally.  
The Veteran did not exhibit any spinal deformity upon 
standing erect with level shoulders.  He was noted to have 
diffuse tenderness to palpation over the thoracic and lumbar 
spine, bilateral sacroiliac joints, sciatic notches, 
bilateral upper extremities, and bilateral lower 
extremities-greater on the left than the right.  He had no 
associated muscle tenderness.  Lumbar flexion was to 45 
degrees, extension to 10 degrees, right lateral flexion to 5 
degrees, and left lateral flexion to 10 degrees.  The 
examiner indicated that the Veteran had decreased active 
lumbar range of motion with grimacing and complaints of pain.  
The examiner further related that the Veteran's subjective 
complaints outweighed the objective findings due to 
inconsistencies upon physical examination and credibility 
testing. 

In April 2006, the Veteran underwent a VA General Medical 
examination.  The Veteran reported back pain with its onset 
in 1991.  The Veteran reported increased pain and decreased 
range of motion by 70 percent due to flare-ups.  The Veteran 
related that he experienced weakness, fatigue and 
incoordination, and had fallen several times.  He was not 
found to have any incapacitating episodes in the past 12 
months, and per the Veteran's reports, in December 2004, he 
was prescribed bed rest for three to four days.  Physical 
examination revealed a slow walk with antalgic gait to the 
left and difficulty with the heel toe walk.  Some movements 
were noted to cause him to jerk as if he had muscle spasms.  
The examiner indicated that with range of motion testing in 
the spine, the Veteran would stop suddenly as if his muscles 
were in spasm.  The Veteran's lumbar flexion was to 70 
degrees, with pain at 50 degrees; extension to 30 degrees; 
left and right lateral flexion to 30 degrees; and right and 
left rotation to 30 degrees.  When the Veteran flexed 
forward, it was difficult for him to get back up.  The 
Veteran had pain at all extremes of motion.  Repetitive 
motion increased his pain and flexion decreased to 55 
degrees.  He was noted as having paraspinal muscle tenderness 
of the thoracic and lumbar area with muscle spasm.  Except as 
already noted, the Veteran had no change in active or passive 
range of motion during repeat motion testing, and there was 
no additional loss or range of motion of the spine due to 
pain, weakness, impaired endurance, fatigue, incoordination, 
or flare-ups.  The VA examination indicated that the Veteran 
had degenerative disc disease, status-post L4 laminectomy 
with chronic pain and decreased range of motion.  

In December 2007, the Veteran underwent a VA examination of 
the spine.  He was again diagnosed as having degenerative 
disc disease of the lumbar spine at L4-5.  The Veteran had 
not been hospitalized or on physician prescribed bed rest for 
his low back disability within the past year.  Noted was the 
Veteran's February 2007 hospitalization following a motor 
vehicle accident.  Upon physical examination, the Veteran had 
tenderness upon palpation over the lumbar region, and there 
was evidence of muscle spasms in the lumbar region along the 
paraspinal muscles.  Range of motion revealed active flexion 
of the lumbar spine to 75 degrees, with pain from 0 to 75 
degrees; active extension to 20 degrees, with pain from 0 to 
20 degrees; active lateral flexion to 30 degrees bilaterally, 
with pain from 0 to 30 degrees; and active rotation to 30 
degrees bilaterally without pain.  Upon repetition of motion 
in the lumbar spine, there was increased pain in both areas, 
but no loss of range of motion or weakness was found.  The 
Veteran had an antalgic gait without a cane, and walked with 
a short, shuffling gait.  He was able to do a half squat and 
this caused pain in his back.  

Given the evidence as outlined above, the Board finds that 
the Veteran's current lumbar spine disability does not 
warrant a rating in excess of 20 percent as currently 
evaluated.  Although the Veteran had two distinct instances 
of physician prescribed rest in 2001 and 2004, including one 
unconfirmed instance, there is no evidence to show that he 
had incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months for his lumbar spine disability.  Further, the 
Veteran's lumbar flexion is at worst noted as 45 degrees, and 
there is no evidence revealing forward flexion of the 
thoracolumbar spine to 30 degrees or less, nor is there a 
finding of favorable ankylosis of the entire thoracolumbar 
spine.  As such, the Veteran's symptoms do not warrant a 
rating in excess of 20 percent for a low back disability.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected low back disability, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his low back disability.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his low 
back disability, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial rating in excess of 20 percent for status-post 
laminectomy with degenerative disc disease of L-4 is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.  

The Veteran essentially contends that his depression is 
secondarily related to his low back disability and/or due to 
the prescribed medications for symptoms related to his low 
back disability.  It has also been hinted that the Veteran's 
depression has been aggravated by his service-connected low 
back disability.  

By way of background the Board notes that, the Veteran's 
enlistment medical examinations are devoid of any reference 
to a preexisting psychiatric disorder.  Service treatment 
records (STRs) reflect mental health treatment in November 
1995.  He was noted to allegedly be despondent and suicidal 
and was going to be transferred to a hospital for treatment.  
The Veteran's wife then admitted she had overreacted to a 
minor situation and the Veteran was not admitted.  Later that 
same month, the Veteran underwent a psychiatric consultation 
for a possible Medical Board.  The Veteran was noted as 
having an anxious affect, congruent mood, without suicidal or 
homicidal ideations, without audio or visual hallucinations, 
without delusions, but with poor insight and judgment.  He 
was assessed as having a personality disorder, not otherwise 
specified, with narcissistic, antisocial, histrionic features 
that were moderately severe in nature.  The psychologist 
indicated that the Veteran's emotional reactions to events 
tended to exacerbate his low back pain.  The psychologist 
further indicated that the Veteran's personality disorder 
appeared to be so severe that separation from active duty 
would be in the best interests of the Veteran and the Army.  
At that time, there was no diagnosis of depression or other 
acquired psychiatric disorder.  

Relevant VA treatment records reflect mental heath treatment 
including, mood disorder due to generalized medical condition 
and amphetamine abuse, borderline personality disorder, 
depression, posttraumatic stress disorder (PTSD), adjustment 
disorder, bipolar disorder, and anxiety.  He was also treated 
for persistent suicidal ideation.  A March 2006 VA treatment 
record reflects a diagnosis of depression secondary to his 
chronic medical condition of back pain following an injury.  
Other records reflect that the Veteran's psychiatric disorder 
is due to drug abuse and/or childhood trauma.  

In November 2007, the Veteran underwent a psychiatric 
evaluation.  Following the noted suicide attempt in 2006, the 
Veteran was diagnosed as having major depressive disorder, 
single episode, moderate to severe symptoms without 
psychoses.  Further noted was rule out mood disorder 
(depression) due to chronic pain, PTSD per record, and 
amphetamine abuse in full remission.  The mental health nurse 
practitioner indicated that the Veteran's depression seemed 
to have resolved at the present.  

In January 2008, the Veteran underwent a VA psychiatric 
examination.  The Veteran was first noted to undergo 
psychiatric treatment following a drug overdose in 2006.  The 
examiner indicated that the more recent VA treatment records 
reflect that the Veteran was not suicidal, nor depressed, and 
felt that the medications were working.  Past psychological 
testing revealed major depression, PTSD due to childhood 
sexual and physical abuse, tendency for somatic complaints, 
and borderline personality disorder.  The instant 
psychological testing produced an invalid profile, but his 
somatic tendencies were again highlighted.  The examiner 
noted that during the examination, the Veteran did not appear 
to show depression, distress, or anxiety, nor did he appear 
to be in any pain or discomfort.  He reported no suicidal or 
homicidal ideations or delusions.  His previous diagnoses 
were confirmed.  In regards to the somatization disorder, the 
examiner indicated that the Veteran tends to perceive 
problems more than they actually are, such as aches and pains 
and other physical problems.  The examiner stated that the 
somatization disorder is separate and different than the 
Veteran's PTSD and borderline personality disorder.  He 
noted, however, that depression is part of the somatization 
disorder, as severe depression can cause someone to become 
somatic depending on their coping skills.  The examiner then 
indicated that "[o]verall, [the Veteran's] depression exists 
due to mainly PTSD and Borderline personality disorder which 
in turn seems to be the cause of somatization as well.  
Therefore[,] I clearly see depression as a separate issue 
than physical problems."  And the examiner finally indicated 
that the Veteran's psychiatric disorders were independent 
from his medical conditions.  

In a February 2008 treatment record, the Veteran was noted to 
have, inter alia, major depressive disorder, single episode, 
moderate to severe symptoms without psychoses-rule out mood 
disorder due to chronic pain.  

The Board finds that the evidence of record is insufficient 
to properly decide the Veteran's claim.  Specifically, the 
January 2008 VA examination is inadequate as the opinion as 
to the etiological relationship between the Veteran's 
depression and his service-connected low back disability is 
unclear.  Further, there is no opinion as to whether his 
depression has been aggravated by his low back disability.  
Other pertinent treatment records reflect a notation of mood 
disorder or depression, rule out due to chronic pain.  As 
such a remand is necessary to afford the Veteran a VA 
examination and obtain an opinion as to whether any 
depression was caused or aggravated by the Veteran's service-
connected low back disability.

Also, the Veteran was not provided notice compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and upon 
remand, he should also be provided this notice.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice in 
connection with this claim consistent with 
the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) and the 
decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his depression.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and following this review and the 
examination, offer comments and an opinion 
as to the most likely etiology of any 
currently diagnosed depression.  The 
examiner should offer an opinion as to 
whether the any diagnosed depression is 
causally or etiologically related to the 
symptomatology shown in service treatment 
records or to the service-connected low 
back disability.  If the Veteran's 
depression is not caused by his service 
connected low back disability, the 
examiner should also address whether the 
service-connected low back disability 
chronically worsens or increases the 
severity of his depression.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


